                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DALLAS MCINTOSH,                                 )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 16-cv-1018-SMY
                                                  )
 BRENDAN F. KELLY, et al.,                        )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 151), recommending that Defendants Brendan F.

Kelly and James G. Piper’s Motion to Dismiss (Doc. 97) be granted and Plaintiff Dallas

McIntosh’s Motion to Convert the motion to dismiss into a motion for summary judgment (Doc.

128) be denied. Plaintiff filed a timely objection to the Report (Doc. 163).

                                          Background

       McIntosh makes the following allegations in the Third Amended Complaint (Doc. 39):

McIntosh was driving his car on September 25, 2012 in Fairview Heights, Illinois when he was

pulled over by Stratman, a Fairview Heights police officer, for allegedly failing to signal while

changing lanes. While Stratman was reviewing McIntosh’s paperwork, Blair arrived with a canine

unit and conducted a drug-sniff of McIntosh’s car. McIntosh does not remember what happened

immediately afterwards but does recall waking up in the hospital and learning that he had been

shot multiple times and had been in a coma. On October 19, 2012, McIntosh was indicted on 10

felony counts and was prosecuted by St. Clair County States Attorney Brendan F. Kelly and

Assistant States Attorney James G. Piper. He ultimately pled guilty and was sentenced on January

                                           Page 1 of 8
29, 2015.

         McIntosh claims that Kelly and Piper conspired with Stratman, Blair, Gailius, and Mueller,

who are employed by the Fairview Heights Police Department, to conceal the unlawful nature of

the September 25, 2012 traffic stop. Specifically, for his claim against Kelly and Piper, he alleges

that:

         1. Piper reviewed and signed an affidavit written by Mueller attesting that
            Stratman seized McIntosh upon observing him commit a violation of the Illinois
            vehicle code that was used to support a search warrant of his car. 1 (Doc. 39, ¶¶
            35, 118).

         2. In the hours immediately following the traffic stop, Kelly and Piper conspired
            with Gailius, Mueller, Stratman, and Blair to conceal the misconduct of
            Stratman and Blair and to change the probable cause for the seizure in order to
            mislead McIntosh and prevent discovery of the illegal search and seizure. (Id.,
            ¶¶ 83, 110)

         3. In furtherance of the conspiracy, Kelly directed that false, misleading, and
            deceptive police reports be written (vaguely referring to the alleged failure to
            signal as an Illinois vehicle code violation). (Id., ¶¶ 111, 115, 116).

         4. Kelly and Piper made false representations during the criminal proceedings to
            him, his attorneys, and the court that the traffic stop was supported by probable
            cause. (Id., ¶ 30).

         5. Piper solicited false testimony from Mueller that the traffic stop was supported
            by probable cause during the grand jury proceedings. (Id., ¶¶ 84-85, 87-88,
            119).

         6. Kelly made false representations about the traffic stop when he entered his
            guilty plea. (Id., ¶¶ 92, 94).

         7. Kelly and Piper appeared at his sentencing hearing and presented a video
            recording of the traffic stop. (Id., ¶ 37).

McIntosh alleges that he did not suspect that the traffic stop was not supported by probable cause




1
 Attached to the Third Amended Complaint is a “Complaint for Search Warrant” signed by Mueller on the same day
as the traffic stop. While much of the document is redacted, it indicates that Mueller requested a warrant to search the
car driven by McIntosh, a 2010 Chevrolet Camaro, based in part on the traffic stop (Doc. 39, pp. 59 – 61).

                                                    Page 2 of 8
until the sentencing hearing when he viewed the dashboard camera video recording from

Stratman’s patrol car.

        McIntosh is proceeding on the following claim against Kelly and Piper:

        Count 4:         Conspiracy claims against Defendants Stratman, Blair, Gailius,
                         Mueller, Kelly, Piper, and the City of Fairview Heights for working
                         together to deprive Plaintiff of his constitutional rights and covering
                         up their misconduct in connection with the traffic stop, search and
                         seizure that occurred on September 25, 2012.

Defendants Kelly and Piper moved for dismissal of the claim on the basis that as prosecutors, they

are entitled to absolute immunity (Doc. 97). McIntosh opposed the Motion (Doc. 127) and filed a

“Motion to Convert the Motion to Dismiss Into a Motion for Summary Judgment” (Doc. 128)

which the Defendants opposed (Doc. 129). Judge Daly issued a Report setting forth the applicable

law and her conclusion that Defendants Kelly and Piper are entitled to absolute immunity. (Doc.

151).

                                              Discussion

        Because a timely objection was filed, the undersigned must undertake a de novo review of

the Report. 28 U.S.C. § 636(b)(1)(C); FED.R.CIV.P. 72(b)(2) and (3); SDIL-LR 73.1(b); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to consider those

issues to which specific objections have been made and to make a decision “based on an

independent review of the evidence and arguments without giving any presumptive weight to the

magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The

Court “may accept, reject or modify the magistrate judge’s recommended decision.” 28 U.S.C. §

636(b)(1)(C).

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a complaint

must “state a claim to relief that is plausible on its face.” Lodholtz v. York Risk Servs. Group, Inc.,



                                              Page 3 of 8
778 F.3d 635, 639 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). When considering a motion to dismiss, the Court accepts all

factual allegations in the complaint to be true and draws all reasonable inferences in the light most

favorable to the plaintiff. Parish v. City of Elkhart, 614 F.3d 677, 679 (7th Cir. 2010). Pro se

complaints are to be liberally construed. Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027

(7th Cir. 2013).

        In her report, Judge Daly concluded that Kelly and Piper were engaged in reviewing

evidence, initiating charges, and prosecuting Plaintiff at all times relevant and, as such, are entitled

to absolute immunity. “Prosecutors are absolutely immune from liability for damages under §

1983 for conduct that is functionally prosecutorial; this immunity is understood to broadly cover

all conduct associated with the judicial phase of the criminal process.” Bianchi v. McQueen, 818

F.3d 309, 316 (7th Cir. 2016) (internal citations omitted). Thus, whether an individual “is

protected by absolute prosecutorial immunity depends on the type of work he performed and the

factual premises of the plaintiffs’ claims” because a “prosecutor only enjoys absolute immunity

insofar as he is ‘act[ing] within the scope of his prosecutorial duties.’” Id. at 318 (quoting Imbler

v. Pachtman, 424 U.S. 409, 420 (1976)).

        “[T]he duties of the prosecutor in his role as advocate for the State involve actions

preliminary to the initiation of a prosecution and actions apart from the courtroom.” Imbler, 424

U.S. at 431 n. 33. “More particularly, the immunity encompasses quintessentially prosecutorial

functions like an out-of-court effort to control the presentation of a witness’ testimony, and acts

undertaken by a prosecutor in preparing for the initiation of judicial proceedings or for trial.”



                                             Page 4 of 8
Bianchi, 818 F.3d at 318 (internal quotation marks and citations omitted). “These include the

professional evaluation of the evidence assembled by the police and appropriate preparation for its

presentation at trial or before a grand jury after a decision to seek indictment has been made.” Id.

A prosecutor is absolutely immune from claims related to his participation in a probable cause

hearing. Burns v. Reed, 500 U.S. 478, 492 (1991).

        Kelly and Piper’s actions in reviewing reports and affidavits, signing a search warrant,

submitting a case to the grand jury, prosecuting criminal proceedings, laying a factual basis at a

guilty plea hearing, and making a presentation at a sentencing hearing were all done in their role

as advocates for the State and are associated with the judicial phase of a criminal prosecution. For

his objection, McIntosh contends Judge Daly applied the wrong standard in evaluating the claim

of absolute immunity and failed to consider whether Kelly and Piper’s actions went beyond the

the scope of their prosecutorial duties. He argues that absolute immunity does not cover the act of

directing police officers to write false police reports.

        McIntosh’s reliance on Kelly v. Chambers, 2008 WL 4279976 (N.D. Ill. 2008) for the

proposition that there is no prosecutorial immunity in the creation of false police reports is

misplaced. In that case, the court concluded that the defendants’ actions in generating a false

police report was not legislative activity entitled to absolute immunity. Id. at *4. Significantly

however, the court rejected the defendants’ attempt to analogize their case to a prosecutor’s

absolute immunity for presenting, or conspiring to present, false evidence. Id. at *4 n.7. Citing

Imbler, the court noted that “a prosecutor is immune for his actions when acting as an advocate of

the State, even if he allegedly offers false testimony or suppresses exculpatory evidence” but “the

scope of prosecutor immunity and legislative immunity must differ due to the different functions

and responsibilities of each.” Id. See also, Heidelberg v. Hammer, 577 F.2d 429, 432 (7th Cir.



                                             Page 5 of 8
1978 (finding the prosecutor was entitled to absolute immunity on a claim that he, along with the

Sheriff’s Department, falsified a line-up report).

       McIntosh also argues that directing the creation of false reports is within the scope of

investigation, and the Court acknowledges that “[a] prosecutor acting in an investigative capacity

may claim only the same qualified immunity that protects police officers and other law-

enforcement investigators.” Bianchi, 818 F.3d at 318. The traffic stop was completed before the

acts attributed to Kelly and Piper. There is no allegation suggesting they were working with,

investigating, or advising the officers prior to or during the traffic stop. As such, there is no

indication that they acted in an investigative capacity.

       As advocates for the State, Kelly and Piper engaged in reviewing evidence, preparing

paperwork for a search warrant, and preparation for, and initiation of, judicial proceedings.

Prosecutorial absolute immunity is not limited to the bringing of charges and presentment of the

State's case at trial; it extends to “[p]reparation, both for the initiation of the criminal process and

for a trial, [and] may require the obtaining, reviewing, and evaluating of evidence.” Imbler, 424

U.S. at 431 n. 33. Thus, they are absolutely immune from McIntosh’s claim that they presented

and conspired to elicit false statements and evidence during McIntosh’s criminal prosecution.

Bianchi, 818 F.3d at 318 (finding prosecutor had absolute immunity from § 1983 liability for

claims premised on allegations that he presented false statements to a grand jury and at trial);

Burns, 500 U.S. at 481-83 (finding that absolute immunity applied where the prosecutor

participated in a probable cause hearing aimed at obtaining a search warrant, despite the allegation

that the prosecutor suborned perjury at the hearing).

       Next, McIntosh argues that submitting false testimony during grand jury proceedings is not

covered by absolute immunity. But the Supreme Court in Burns and the Seventh Circuit in Bianchi



                                             Page 6 of 8
held otherwise. Bianchi, 818 F.3d at 318 (finding prosecutor had absolute immunity from § 1983

liability for claims premised on allegations that he presented false statements to a grand jury and

at trial); Burns, 500 U.S. at 481-83 (finding that absolute immunity applied where the prosecutor

participated in a probable cause hearing aimed at obtaining a search warrant, despite the allegation

that the prosecutor suborned perjury at the hearing).

         Finally, McIntosh contends the prosecutors’ interactions with his attorneys to get him to

plead guilty based on false representations fall outside the scope of immunity. However, when

prosecutors engage with defense attorneys about resolving cases, they engage in their advocate

function. Absolute immunity covers a prosecutor’s acts committed in the course of negotiating a

settlement of a case and extends to claims of prosecutorial misconduct arising from plea-

bargaining. Mendenhall v. Goldsmith, 59 F.3d 685, 691 (7th Cir. 1995); see also Soulier v.

Haukaas, 477 F.App’x 388 (7th Cir. 2012) (unpublished opinion) (finding prosecutor entitled to

absolute immunity in section 1983 action for allegedly reprehensible plea bargain).

         The alleged conspiratorial actions attributed to Kelly and Piper occurred during the judicial

phase of the criminal process and while they were functioning as prosecutors. Thus, Kelly and

Piper are entitled to absolute immunity on the claim against them in Count 4. 2

                                               Motion to Convert

         Federal Rule of Civil Procedure 12(d) provides that if matters outside the pleading are

considered, a motion to dismiss filed pursuant to Rule 12(b)(6) must be converted into a motion

for summary judgment. Here, the Court’s ruling on the Motion to Dismiss is based on the



2
  In their Motion to Dismiss, Kelly and Piper also argued that McIntosh’s claim is barred by the statute of limitations
and Heck v. Humphrey. Those issues are not addressed in Judge Daly’s Report and it is not necessary to address
them herein in light of the Court’s finding of absolute immunity. However, these issues are addressed in the Court’s
Order on the Motion to Dismiss filed by Defendants Nicholas Gailius, Jeff Stratman, Timothy Mueller, and Jeff
Blair. (Doc. 155). For the reasons stated in that Order, even if Kelly and Piper were not entitled to absolute
immunity, the claim in Count 4 is Heck-barred.

                                                    Page 7 of 8
allegations in the Third Amended Complaint. Contrary to McIntosh’s assertion, the Court is not

required to look at material outside of the pleadings presented by a party in or in response to a

Rule 12(b)(6) motion. Jevenstein v. Salafsky, 164 F.3d 345, 347 (7th Cir. 1998) (holding that the

Court has discretion in converting a motion to dismiss into a motion for summary judgment). The

motion to convert is denied.

                                          Conclusion

       For the foregoing reasons, Judge Daly’s Report and Recommendation (Doc. 151) is

ADOPTED in its entirety and Defendants Brendan F. Kelly and James G. Piper’s Motion to

Dismiss (Doc. 97) is GRANTED. Accordingly, Defendants Kelly and Piper are DISMISSED

with prejudice and the Clerk of Court is DIRECTED to TERMINATE them as parties. Plaintiff

Dallas McIntosh’s Motion to Convert (Doc. 128) is DENIED.

       IT IS SO ORDERED.

       DATED: March 16, 2020

                                            s/ Staci M. Yandle_____
                                            STACI M. YANDLE
                                            United States District Judge




                                          Page 8 of 8
